Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This is a response to the amendment filed on 10/13/21.  The applicant argument regarding Chen et al. is not persuasive; therefore, all the rejections based on Chen et al. is retained and repeated for the following reasons.

Summary of claims

Claims 1-19 are pending.

Claims 1-19 are rejected.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US Pub. 2013/0264610).

As to claims 1, 15, 16 and 18 the prior art teach a transducer device comprising: circuitry including: 

a first circuit for operating a MEMS (see fig 1 element 202) transducer and connected to a supply terminal for receiving a power supply voltage (see fig 1 paragraph 0026-0029; especially, Chen et al. teach a first circuit for operating a MEMS (see fig 1 element 202) transducer and connected to a supply terminal for receiving a power supply voltage as fig 1 paragraph 0026-0028); 



As to claim 2 the prior art teach wherein the correction power is adjusted based on the deviation in the supply voltage (see fig 1-4 paragraph 0045-047).

As to claim 3, the prior art teach wherein the power consumption levelling circuit comprises a controlled current source providing a first current, and wherein the first current is adjusted based on the deviation in the power supply voltage (see fig 1-5 paragraph 0033-0037).

As to claim 4 the prior art teaches wherein the first current is dependent on the value of a resistor in the power consumption levelling circuit, and wherein said resistor is of the same type as a resistor used to generate a bias current in the first circuit (see fig 1-3 paragraph 038-0040 and summary).

As to claim 5 the prior art teaches wherein the first circuit includes a first voltage regulator for providing a first regulated voltage from the power supply voltage, and wherein the power consumption levelling circuit includes a power dissipating portion located in proximity to the first voltage regulator (see fig 1-4 paragraph 0026-031 and background).

As to claim 6 the prior art teaches wherein the first circuit includes a first voltage regulator for providing a first regulated voltage from the power supply voltage and a second voltage regulating apparatus for providing a second regulated voltage from the power supply voltage, and wherein the power consumption levelling circuit includes a power dissipating portion comprising a first part located in proximity to the first voltage regulator and a second part located in proximity to the second voltage regulator (see fig 1-4 paragraph 0045-0048). 

As to claim 7 the prior art teach wherein the power consumption levelling circuit comprises an operational amplifier arranged to receive an indication of a voltage of the terminal at a first input and an indication of a low pass filtered voltage of the terminal at a second input, and wherein an output of the operational amplifier is configured to control a current to adjust the correction power (see fig 4-8 paragraph 0048-0052 and background).

As to claim 8 the prior art teach wherein the power consumption levelling circuit comprises a first potential divider comprising a first resistor connected between the supply terminal and a first node and a second resistor connected between the first node and a second 

As to claim 9 the prior art teach wherein the reference voltage is ground (see fig 3, 10-20 paragraph 0030-0034).

As to claim 10, the prior art teach wherein the output of the operational amplifier is connected to a gate of a transistor, wherein the transistor is arranged to pass a gate-controlled current to dissipate the correction power (see fig 1-2 paragraph 0025-0030).

As to claim 11 the prior art teaches wherein the power consumption levelling circuit comprises an analog to digital converter for providing a digital representation of the supply voltage, a digital processing circuit for receiving the digital representation of the supply voltage and for providing a digital control signal, and power dissipation apparatus for dissipating the correction power based on the digital control signal (see fig 1-4 paragraph 0033-0040).

As to claim 12 the prior art teaches further comprising current measurement apparatus for measuring a current drawn by the first circuit, and wherein the power consumption levelling 

As to claim 13 the prior art teaches comprising a capacitive transducer connected to the first circuit, wherein the first circuit is arranged to perform signal processing functions on a signal determined from the capacitive transducer (see fig 3-7 paragraph 0035-0039).

As to claim 14 the prior art teach wherein the device defines a common volume, and wherein the capacitive transducer is in acoustic communication with the common volume and the circuitry is in thermal communication with the common volume (see fig 10-15 and 20-24 paragraph 0049-0055 and summary).
As to claim 17 the prior art teach wherein said apparatus is at least one of: a portable device; a battery power device; a computing device(see fig 1-4 paragraph 0030-0036); a communications device; a gaming device; a mobile telephone; a personal media player; a laptop, tablet or notebook computing device(see fig 1-4 paragraph 0036-0042).

As to claim 19 the prior art teach a semiconductor die for operating a MEMS (see fig 1 element 202) transducer, the semiconductor die comprising integrated circuitry, the integrated circuitry comprising a signal processing portion and a variable current source , the integrated circuitry arranged to vary the current from the variable current source depending on a voltage 

Remarks

Applicant’s response and remarks filed on 10/13/21 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:

Applicant contends that Chen et al. do not describe “a first circuit for operating a MEMS  transducer and connected to a supply terminal for receiving a power supply voltage” probes as claimed, Examiner respectfully disagrees.   The prior art Chen et al. (US Pub. 2013/0264610) does teach a first circuit for operating a MEMS (see fig 1 element 202) transducer and connected to a supply terminal for receiving a power supply voltage (see fig 1 paragraph 0026-0029; especially, Chen et al. teach a first circuit for operating a MEMS (see fig 1 element 202) transducer and connected to a supply terminal for receiving a power supply voltage as fig 1 paragraph 0026-0028).

Applicant contends that Chen et al. do not describe “a power consumption levelling circuit for dissipating a correction power and arranged to adjust the correction power to at .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571-272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BINH C TAT/Primary Examiner, Art Unit 2851